Citation Nr: 1525363	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active military service from June 1975 to August 1980 and from October 2000 to September 2004 in the Texas National Guard, including active duty service for training (ACDUTRA).  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was previously before the Board in June 2013, July 2014, and December 2014 when it was remanded for additional development.  It has now returned to the Board for further appellate action. 

The Veteran requested to appear at a videoconference hearing before the Board at the San Antonio RO on his November 2011 substantive appeal.  The requested hearing was scheduled for September 2013; however, the record indicates that the Veteran failed to report.  In correspondence received after the scheduled hearing date, the Veteran stated that his address had changed and he never received notification of the hearing.  In January 2015, VA contacted the Veteran via letter and asked him to clarify whether he still wished to appear at a hearing before the Board.  No response to this letter was received.  The Board therefore considers the Veteran's hearing request as withdrawn in accordance with 38 C.F.R. § 20.704(d) (2014) and will proceed with a decision in this case without a hearing.  


FINDING OF FACT

The Veteran's back disability was incurred between periods of service; a chronic low back disability, characterized as a L5-S1 fusion, was noted on the Veteran's examination for reenlistment into service and competent medical evidence does not establish a chronic increase in severity of the disability during any period of service.


CONCLUSION OF LAW

A chronic low back disability, currently diagnosed as lumbar degenerative disc disease status post fusion of L5-S1 and spondylosis, was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a low back disability as it was permanently aggravated during a period of service.  The record establishes the Veteran underwent lumbar spine surgery in 1988 (between his periods of service) and an injury during his most recent period of active National Guard service permanently aggravated the preexisting low back condition. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 101(24) "active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training [INACDUTRA] from an injury incurred or aggravated in line of duty during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  

For the purposes of determining service connection based on Reserve service, ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the Reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an example of ACDUTRA.  Inactive duty training (INACDUTRA) is training duty, other than full time, performed by the Reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   In other words, service connection is available for injuries, but not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).   

The Veteran served as a member of the Texas National Guard for two periods of active service (including ACDUTRA) from June 1975 to August 1980 and from October 2000 to September 2004.  There is some question as to the precise character of the Veteran's second period of service, that is, whether he was activated for federal service on active duty or performed extended periods of ACDUTRA.  As the current record does not specify the exact type of service performed by the Veteran, the Board will consider all potentially applicable regulations and statutes to the current case.

During the time between the Veteran's two periods of National Guard service, he incurred a work-related injury to his lumbar spine and underwent a L5-S1 surgical fusion in 1988.  The Veteran has not contended and there is no other evidence of a back disability or injury prior to this injury that occurred after August 1980.  The August 2000 report of medical examination associated with his reenlistment into service specifically notes the prior history of a L5-S1 fusion, though the examining physician found no current sequelae.  The law provides for certain evidentiary presumptions to assist veterans in establishing service connection for a disability, such as  the presumption of soundness.  Under 38 U.S.C.A. § 1111, a veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  However, the presumption of soundness does not apply to periods of service characterized as ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); see also Acciola v. Peake, 22 Vet. App. 320 (2008).  Additionally, even if the Board found that the Veteran's service beginning in October 2000 was active duty, the presumption of soundness still does not apply in this case as his 1988 surgery and preexisting lumbar condition was "noted" on the examination for reenlistment.  Thus, the presumption of soundness is not for application in this case.  That is, although no current sequelae were found, the prior surgery with a fusion clearly shows there was a pre-existing disability that was simply not currently symptomatic.

The Board must now determine whether the Veteran's preexisting chronic low back disability was aggravated in service.  Generally, a preexisting injury or disease will be considered to have been aggravated by service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-2003 (a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service).  

In-service records document the incurrence of an additional acute low back injury in May 2001, but do not establish that the preexisting chronic low back condition underwent an increase in severity during the period of service from October 2000 to September 2004.  Service treatment records demonstrate that the Veteran injured his back in May 2011 while riding in a vehicle that struck a large pothole.  He sought treatment in the base emergency room the next day where a history of prior back injury and surgery was noted and he was assigned light duty for 24 hours.  The Veteran continued to complain of back pain and a month later in June 2001 was diagnosed with a low back strain.  A line of duty determination completed in July 2001 confirmed that the Veteran's back was injured during a period of ACDUTRA and in the line of duty.  

The Veteran continued to seek treatment for low back pain in August and September 2001 and in March 2002 he reported a six month history of lumbar pain.  A MRI performed at that time demonstrated changes consistent with a prior L5-S1 fusion with some irregular disc spaces, but no significant stenosis.  The interpreting radiologist found that the MRI results were most consistent with a postoperative process.  There are no other complaints of low back pain until more than a year later in June 2003, when the Veteran was seen with complaints of upper and lower back pain for four days and referred to physical therapy.  Upon examination in November 2003, his spine was abnormal with complaints of low back pain and a surgical scar.  
On the accompanying report of medical history, the Veteran reported a history of back pain due to an in-service motor vehicle accident and 1988 lumbar surgery.   
The record does not document any additional complaints of low back pain until the Veteran's claim for VA compensation was received in August 2008.  There is also no evidence of post-service treatment for low back pain until June 2009 when the Veteran was first seen at the San Antonia VA Medical Center (VAMC) and sought treatment with a private neurosurgeon, more than five years after the Veteran's last in-service treatment in November 2003,.  

Thus, service records from the Veteran's second period of National Guard duty show that he incurred a low back injury in May 2001 and received treatment for back pain for several months thereafter.  However, a MRI performed in March 2002 did not indicate any abnormalities associated with the May 2001 injury; instead, the Veteran's lumbar condition was more consistent with postoperative changes associated with his previous lumbar fusion.  Similarly, the Veteran was again treated for low back pain in June 2003 and during the subsequent months, but no additional chronic lumbar disability was ever identified.  After his second period of service, there was no evidence of complaints or treatment for low back pain for almost five years when his claim for VA compensation was received.  This in-service and post-service evidence does not indicate an increase in the preexisting back condition during service. 

The record also contains several medical opinions weighing against the claim.  A VA examiner who physically examined the Veteran in January 2009 and July 2014 has rendered multiple medical opinions concluding that the Veteran's current low back condition was not incurred in or aggravated by service.  The VA examiner found that the Veteran's May 2001 in-service injury was acute and fully resolved without resulting aggravation of the preexisting lumbar  condition.  The examiner's opinion was based on review of the service and post-service records, including the March 2002 MRI which established the lumbar surgical site was unaffected by the May 2001 injury.  The examiner also noted the five year period between the Veteran's last in-service treatment for back pain in November 2003 and any post-service complaints.  In a July 2014 report, the VA examiner specifically found that the Veteran's current low back disability was due to a natural progression of his preexisting residuals from a L5-S1 fusion.  He also specifically stated in a January 2015 addendum opinion that the preexisting disability was not aggravated due to service.  

The Board has considered the Veteran's statements contending that his preexisting low back disability was aggravated during service, but as a lay person, he is not competent to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms and his recent statements to VA contain complaints of continuous back pain from service.  These types of lay statements are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the credibility of the Veteran's statements is reduced due to conflicts with the objective medical evidence of record.   As discussed above, service records document the Veteran's May 2001 low back injury, but do not indicate continuous back pain during his second period of National Guard service.  Rather, service records show complaints of back pain for several months following the May 2001 injury and again from June to November 2003.  After that time, there are no complaints of back pain for approximately five years.  The March 2002 MRI also does not support the Veteran's claim that his preexisting back condition was aggravated during service as it only demonstrate changes due to the natural postsurgical process.  This objective evidence and the VA medical opinions reduce the credibility of the Veteran's statements and clearly outweigh his recent lay reports of continuous back pain since service.  Although the evidence of record addresses these questions in context of aggravation, after careful review of the bases of these opinions, the evidence contained in the STRs, along with consideration of the entirety of the evidence, the preponderance of the evidence clearly weighs against a finding that the pre-existing disability increased in severity during this second period of service.  The preponderance of the evidence shows that the incurrence of the back disability occurred between the period of service and was not increased in service by the second period.

After review of the complete record, including the Veteran's lay statements, the Board must conclude that the weight of the evidence is against a finding that the Veteran's preexisting low back disability increased in severity during service and service connection for this condition is denied.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the September 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in January 2009, July 2014, and an addendum medical opinion was also added to the record in January 2015.

The Board also finds that VA has complied with the June 2013, July 2014, and December 2014 remand orders of the Board.  In response to the Board's remands, the Veteran was scheduled for a videoconference hearing in September 2013; he failed to appear for the scheduled hearing and the Board considers the hearing request as withdrawn.  The Veteran was also provided an additional VA examination in July 2014 and an addendum medical opinion in January 2015 in accordance with the Board's remand instructions.  The January 2015 opinion included consideration and discussion of the May 2001 in-service back injury and the November 2003 diagnosis of low back pain with sciatica.  The case was then readjudicated in the February 2015 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


